Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 7, and 8 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 is directed to a network service management apparatus that defines resources to satisfy a resource requirement of a virtual network function (VNF), makes resource reservations, secures the resources, activates the VNF, generates a network service, and in response to failing to secure at least one resource among the reserved resources, releases the at least one resource and defines additional resources to be secured and the resources that were failed to be secured.
Claim 1 is allowed over the prior art as the prior art fails to teach, suggest, or render obvious the claimed invention when considered as a whole. Applications arguments, found on pages 8 – 9 of Remarks, recite reasons for allowance are not contained herein for the purpose of brevity.
An additional search of the prior art yielded Sandlerman et al. (US 10,606,718), hereinafter “Sandlerman”, which is pertinent to the claimed invention. Sandlerman teaches securing resources for a second VNF after a first VNF was detected to fail, and further maintaining resources (network components of the first VNF) when instantiating a second replacement VNF (Sandlerman Col. 23 Line 21 – Col. 24 Line 33). Sandlerman, taken alone or in combination with the prior art, fails to teach, suggest, or render obvious claim 1 when considered as a whole. As such, claim is allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454       

/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454